                                                 1740 Broadway          T: 212.468.4800    www.dglaw.com



MEMO ENDORSED
                                                 New York, NY 10019     F: 212.468.4888


                                   USDC SDNY
                                                                              Direct Dial: 212.468.4895
                                   DOCUMENT                             Email: dgreenberg@dglaw.com
                                   ELECTRONICALLY FILED
   December 30, 2019               DOC #:
                                   DATE FILED: 12/30/2019

   By ECF

   Hon. Valerie Caproni
   United States District Court for the Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007


          Re:     Drone Racing League, Inc. v. Toy State International, Ltd.

   Dear Judge Caproni:

           We represent plaintiff Drone Racing League, Inc. (“DRL”) in the above-captioned
   matter. We write to request an adjournment of the Initial Pretrial Conference (“IPTC”)
   currently scheduled for January 3, 2019.

           Defendant Toy State is a Hong Kong company. DRL served the summons and
   complaint upon Toy State in Hong Kong on December 13, 2019. Toy State has not yet
   appeared in this action, however, and Toy State’s time to appear does not expire until
   Friday, January 3, the same date as the IPTC. DRL requests the within adjournment for
   this reason.

          We have not yet heard from any counsel representing Toy State in this case.
   Accordingly, we are unaware of Toy State’s availability to attend the IPTC on any specific
   date. Counsel for DRL, however, can attend the IPTC on any day and time convenient for
   the Court during the weeks of January 20-24, 2020 or January 27-31, 2020.

          This is the first request for an adjournment of the IPTC.

   Respectfully submitted,                                  Application GRANTED. The IPTC
                                                            scheduled for January 3, 2020 is adjourned to
                                                            January 24, 2020 at 10:00 a.m. The parties'
                                                            joint submission is due by January 16, 2020.
   David S. Greenberg
                                                            SO ORDERED.
   DSG

   cc:    Toy State International, Ltd.
                                                                                                 12/30/2019
                                                            HON. VALERIE CAPRONI
                                                            UNITED STATES DISTRICT JUDGE
